Citation Nr: 0620924	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-35 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement to a November 14, 
2001 rating decision was filed.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
May 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that a timely notice of disagreement to a November 2001 
rating decision had not been submitted.


FINDINGS OF FACT

1.  The RO denied service connection for malaria in a rating 
decision dated November 14, 2001.  The appellant was notified 
of that decision by a properly addressed letter dated 
November 19, 2001.

2.  The appellant's notice of disagreement with the denial of 
his claim for service connection for malaria was received at 
the RO February 26, 2004, which was not filed within one year 
of the November 2001 decision. 


CONCLUSION OF LAW

The notice of disagreement filed on February 26, 2004, was 
not timely.  38 U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 
C.F.R. §§ 19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2005).  The claimant has 
one year from the date of notification of the rating decision 
to file a notice of disagreement to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.302(a) (2005).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 2002);  see Marsh v. 
West, 11 Vet. App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction. 38 
C.F.R. § 20.101(c) (2005).  With regard to the issue of 
timeliness of a notice of disagreement, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

The United States Court of Appeals for Veterans Claims 
(Court) has previously held that the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  See Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In Rowell, the question arose as to 
whether the Board, notwithstanding its conclusion that the 
appellant had filed an untimely notice of disagreement, had 
jurisdiction to adjudicate a claim de novo merely on the 
basis that the RO had adjudicated the claim de novo.  In 
Barnett, the Court reaffirmed the Board's authority to change 
a favorable RO determination regarding an issue of 
jurisdiction.

In this case, the RO denied entitlement to service connection 
for malaria in a November 2001 rating decision.  In a 
November 19, 2001 letter, the RO notified the appellant of 
this decision and advised him of his appellate rights.  On 
February 26, 2004, more than two years after the November 
2001 rating decision, the appellant submitted a statement 
disagreeing with the November 2001 rating decision.

Accordingly, the Board finds that the February 2004 notice of 
disagreement to the RO's November 2001 rating decision 
denying service connection for malaria, was not timely.  
Thus, the November 2001 decision on this issue was final.  
See 38 U.S.C.A. § 7105(b)(1) (West 2002) and 38 C.F.R. § 
20.201 (2005).

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board has considered the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
VA with respect to the duty to assist claimants in the 
development of their claims.  However, the Court has held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

A timely notice of disagreement to the November 2001 rating 
action which denied service connection for malaria was not 
filed and the appeal as to this issue is dismissed.




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


